Citation Nr: 9922269	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-19 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rate of special monthly 
compensation (SMC) under 38 C.F.R. § 1114 (West 1991 & Supp. 
1999).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military duty from August 1950 to 
February 1952.  He also served in a reserve component, which 
service included a period of active duty for training from 
June 26 to July 10, 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision.  


FINDINGS OF FACT

1.  The veteran's sole service-connected disability is spinal 
paralytic poliomyelitis, which is manifested by paralysis of 
both lower extremities, and atrophy of the low back, 
buttocks, both thighs and legs, as well as the left arm, 
forearm and hand.  

2.  Evidence has not been received to show that, as a result 
of his service-connected disability, the veteran has 
anatomical loss or loss of use of one or both arms or hands, 
or loss of anal and bladder sphincter control.  


CONCLUSION OF LAW

An increased rate of special monthly compensation is not 
warranted.  38 U.S.C.A. §§ 1114, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.350, 3.351, 3.352, 4.124a, 
Diagnostic Code 8011 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (the 
Court) has stated that, where entitlement to compensation has 
already been established, and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Further, although the recorded history of a 
disability is to be reviewed in order to make a more accurate 
evaluation, the regulations do not give historical reports 
precedence over current findings.  Therefore, the Board finds 
that the more probative evidence is the VA examinations of 
June and October 1996 since they best reflect the veteran's 
present level of disability.  

I.  Factual Background  

In June 1957, service connection was granted for spinal 
paralytic poliomyelitis (polio).  In September 1957, the RO 
awarded SMC on account of the residuals of the veteran's 
polio, namely, loss of use of both lower extremities under 
the predecessor to 38 U.S.C.A. § 1114(m).  In so finding, the 
RO noted examination findings of paraplegia of both lower 
extremities, and atrophy of the low back muscles and buttock, 
both thighs and legs, and the left arm, forearm and hand.  
Entitlement based on loss of use of the left hand or arm was 
denied as not shown on examination.  In this regard, it was 
noted that the veteran was able to handle his left leg brace 
and crutches.  

Private treatment records, dated from 1992 to 1995, show 
treatment for carcinoma of the prostate, status-post 
radiation chemotherapy, as well as post-polio syndrome.  See 
April 1994 medical statement of J. P. Mikus, M.D., and 
December 1995 medical statement of M. P. Sethna, M.D.  Dr. 
Mikus indicates that the veteran's service-connected 
paralysis was worsened by the complicated treatment for 
carcinoma of the prostate.  Dr. Sethna indicates that the 
veteran had, over the previous several years, been afflicted 
with progressive weakness as part of the post-polio syndrome, 
with extremity weakness (apparently upper), recurrent falls, 
inability to pick himself up, inability to bathe himself in a 
safe manner, and a regular need for the attendance of his 
spouse.  

On VA spinal examination in June 1996, the veteran reported 
that he had not been able to walk, even with leg braces, 
since a 1977 fall which resulted in a fractured hip.  Since 
then, he reportedly had been confined to a wheelchair, and he 
retired on disability in 1983.  The veteran's history also 
included an arthritic right shoulder and chemotherapy 
treatment for prostate cancer several years earlier.  The 
veteran complained of difficulty with transferring to and 
from his wheelchair, frequent falls, difficulty dressing 
himself, easy fatigability, and frequent urinary urgency.  On 
examination, the veteran had fairly marked weakness of the 
left triceps and biceps bilaterally, and fairly profound 
weakness of the left hip flexors, abductors, and to some 
extent, with similar weakness in the muscle distribution on 
the right.  There was no sensory loss.  Deep tendon reflexes 
in the lower extremities were all absent; there was some 
wasting of the left triceps and a number of peripheral muscle 
groups.  The veteran was thought to be essentially paraplegic 
because of his inability to stand without a long-leg brace 
and also due to limitation in his upper extremity motion.  
Some urinary tract difficulty with urgency and occasional 
incontinence of both bladder and bowel were noted.  The 
diagnosis was post-polio syndrome, with profound weakness of 
both lower extremities and triceps on the left, with loss of 
control of the bladder and bowel.  

In October 1996, the veteran was afforded both a VA bladder 
and prostate examination and a VA neurologic examination.  
The bladder examination revealed a two-and-a-half-year 
history of urgency and incontinence, which was thought to 
"most likely" be due to the effect of cancer radiation 
therapy.  The diagnosis was residuals of radiation therapy 
for prostatic cancer with urgency and incontinence.  

On VA neurologic examination in October 1996, the veteran 
reported having difficulty getting dressed or getting out of 
his wheelchair.  He explained that he had to stretch out in 
order to get dressed.  He reportedly could use his legs only 
to pivot when he had braces and shoes on.  Left arm atrophy 
was noted, and the right arm was found to be weak, with a 
history of numbness in the past, but none now.  The veteran 
explained that, within a month of his radiation, he first had 
problems with bladder incontinence.  It was noted that the 
veteran received the aid of his wife, and that without this 
aid, he would need to relocate to a nursing home.  On 
examination, the cranial nerves, left central 7th, were 
decreased; there was atrophy of the left arm, triceps, and 
dorsiflexor of the wrist; the intrinsic muscles were all 3/5 
on the left, and 5/5 on the right.  The left leg revealed 0-
2/5 proximal, 4/5 distal, verses 3/5 proximal on the right, 
4/5 distal strengths.  Right thigh atrophy, joint 
hyperextensibility, and deficits were noted.  Sensory 
examination was intact to pain, position, and vibration 
testing; deep reflexes were 2+ on the right and left biceps, 
0 in the remaining muscles.  Toes were upward going 
bilaterally, and he could not perform finger-to-nose, or 
heel-to-shin tests. The diagnoses were status-post 
poliomyelitis in service, post-polio syndrome with increasing 
disability, and incontinence, post-radiation for prostate 
cancer.  The examiner gave the impression that the veteran 
was totally helpless in terms of getting dressed and needed 
his wife, and that if not for her, he would be in a nursing 
home.  

II.  Analysis

The statutory provisions of 38 U.S.C.A. § 1114 regarding SMC 
are divided into numerous subsections, identified by letters 
of the alphabet, beginning with the letter (k).  It is 
initially noted that, while the veteran has repeatedly 
claimed entitlement to an increased rate of SMC due to his 
housebound status, and/or need for regular aid and 
attendance, the current rate of his SMC is already higher 
than that which he could obtain for housebound status alone, 
under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), or for 
award of SMC on account of need of regular aid and attendance 
alone, under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(a).  
(Further discussion will follow with regard to entitlement to 
an increased rate of SMC (at the (o) rate) based on a showing 
of a combination of disabilities.)  

The Board notes that the (l) rate is available if the 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of both feet, or 
of one hand and one foot, or is blind in both eyes, with 
5/200 visual acuity or less, or is permanently bedridden or 
so helpless as to be in need of regular aid and attendance.  
§ 1114(l).  However, the veteran is already in receipt of a 
higher rate under § 1114(m).  The (m) rate is awarded, if the 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of both hands, or 
of both legs at a level, or with complications, preventing 
natural knee action with prostheses in place, or of one arm 
and one leg at levels, or with complications, preventing 
natural elbow and knee action with prostheses in place, or 
has suffered blindness in both eyes having only light 
perception, or has suffered blindness in both eyes, rendering 
such veteran so helpless as to be in need of regular aid and 
attendance.  § 1114(m).  

Entitlement to SMC at the next higher statutory level--the 
(n) rate--is established by the anatomical loss or loss of 
use of both arms at levels, or with complications, preventing 
natural elbow action with prostheses in place, or anatomical 
loss of both legs so near the hip as to prevent the use of a 
prosthetic appliance, or the anatomical loss of one arm and 
one leg so near the shoulder and hip as to prevent the use of 
prosthetic appliances, or the anatomical loss of both eyes, 
or blindness without light perception in both eyes.  
§ 1114(n).  

SMC at the (o) rate requires disability under conditions 
which would entitle the veteran to two or more of the rates 
provided in one or more subsections (l) through (n), no 
condition being considered twice in the determination, or 
bilateral deafness rated at 60 percent or more disabling and 
total blindness with 5/200 visual acuity or less, or service-
connected total deafness in one ear or bilateral deafness 
rated at 40 percent or more disabling and blindness having 
only light perception or less, or anatomical loss of both 
arms so near the shoulder as to prevent the use of prosthetic 
appliances.  § 1114(o). 

Additionally, the provisions of § 1114(p) provide for 
intermediate steps of SMC where the veteran's service-
connected disabilities exceed the requirements for any of the 
levels of SMC, (l) through (n).  Under 38 U.S.C.A. § 1114(p) 
and 38 C.F.R. § 3.350(f), an additional full step is 
authorized if there is an additional service-connected 
disability independently ratable at 100 percent, but not 
above the (o) rate.  The (p) rate applies in the event the 
veteran has suffered the anatomical loss or loss of use, or 
combination of anatomical loss or loss of use, of three 
extremities, or in the event the veteran's service-connected 
disabilities exceed the requirements for any of the rates 
prescribed in this section, the Secretary may allow the next 
higher rate or an intermediate rate. 

The applicable regulatory provisions are found at 38 C.F.R. § 
3.350 and contain the following pertinent provisions:  The 
SMC provided by 38 U.S.C. 1114(o) is payable for conditions 
entitling a claimant to two or more of the rates (no 
condition being considered twice) provided in 38 U.S.C. 
1114(l) through (n).  Paralysis of both lower extremities 
together with loss of anal and bladder sphincter control will 
entitle a claimant to the maximum rate under 38 U.S.C. 
1114(o), through the combination of loss of use of both legs 
and helplessness.  Determinations must be based upon separate 
and distinct disabilities.  This requires, for example, that, 
where a veteran who had suffered the loss or loss of use of 
two extremities is being considered for the maximum rate on 
account of helplessness requiring regular aid and attendance, 
the latter must be based on need resulting from pathology 
other than that of the extremities.  If the loss or loss of 
use of two extremities or being permanently bedridden leaves 
the person helpless, increase is not in order on account of 
this helplessness.  38 C.F.R. § 3.350(e) (1998).  The fact 
that loss of use results from a common etiological agent, 
such as poliomyelitis, will not preclude entitlement.  
38 C.F.R. § 3.350(e)(3) (1998).

In addition to the statutory rates payable under 38 U.S.C. 
1114 (l) through (n), additional single permanent disability 
or combinations of permanent disabilities independently 
ratable at 50 percent or more will afford entitlement to the 
next higher intermediate rate, or if already entitled to an 
intermediate rate, to the next higher statutory rate.  
38 C.F.R. § 3.350(f)(3) (1998).  Additional single permanent 
disability independently ratable at 100 percent apart from 
any consideration of individual unemployability will afford 
entitlement to the next higher statutory rate under 38 U.S.C. 
1114 or if already entitled to an intermediate rate to the 
next higher intermediate rate, but in no event higher than 
the rate for (o).  38 C.F.R. § 3.350(f)(4) (1998).  In the 
application of both § 3.350(f)(3) and § 3.350(f)(4), the 
additional disability or disabilities must be separate and 
distinct and involve different anatomical segments or bodily 
systems from the conditions establishing entitlement under 38 
U.S.C. 1114 (l) through (n) or the intermediate rate 
provisions outlined above.  38 C.F.R. § 3.350(f) (1998).  

As noted in the Factual Background section above, the veteran 
is already in receipt of SMC at the (m) rate, under 
38 U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350(c) for the loss 
of use of his lower extremities.  Service connection has been 
in effect for paraplegia of both lower extremities since the 
1950's.  Additionally, the grant of service connection for 
paraplegia of both lower extremities is protected.  
38 U.S.C.A. § 1159; 38 C.F.R. §§ 3.951(b), 3.953(c), 3.957.  

In the present case on appeal, the veteran is not shown to 
have the anatomical loss of any extremity, nor is he blind 
due to service-connected disability.  Consequently, in order 
to qualify for the rate set forth in § 1114(n), it must be 
shown that he has loss of use of both arms.  Loss of use 
under § 1114(n) is when no effective function remains other 
than that which would be equally well served by an amputation 
stump with use of a suitable prosthetic appliance at a level 
or with complications preventing natural elbow action.  
38 U.S.C.A. § 1114(n); 38 C.F.R. §3.350 (a)(2) (1998).  While 
the veteran is shown to have muscle atrophy and muscle 
weakness of the left arm, and some occasional weakness in the 
right arm, with complaints of occasional bilateral arm 
numbness, VA testing in October 1996 indicated 3/5 strength 
in the muscles of the left arm, and 5/5 strength in the 
muscles of the right arm, with no sensory deficit in either 
arm.  Likewise, there is no suggestion that either arm is so 
adversely affected as to result in debility that equates to 
loss of use with complications preventing natural elbow 
action.  Accordingly, the Board finds that the veteran does 
not have loss of use of either upper extremity.  While the 
veteran is shown to use a wheelchair, and has difficulty 
getting in and out of it, and difficulty dressing, and 
apparently needs the assistance of others, he appears to 
maintain definite use of his arms, including the functional 
ability necessary to manipulate and coordinate both hands.  
These findings imply strength and coordination which would 
exceed that available to him if he had only a prosthesis.  
Therefore, assignment of SMC at the (n) rate, or assignment 
of SMC at the (p) rate on account of loss of use of three 
extremities is not warranted by the clinical evidence of 
record.  

A higher level of SMC than the current (m) rate is not 
available under 38 U.S.C.A. § 1114(o), in part because the 
veteran is service-connected only for polio, and not for any 
bladder or bowel disorder.  Both the private and VA medical 
evidence of record shows that the veteran first experienced 
bladder and bowel incontinence within a month after his 
radiation therapy for non-service-connected prostate cancer.  
While the June 1996 VA examination report failed to make any 
note of the etiology of the bladder and bowel disorders, both 
the October 1996 VA neurologic examiner, and the bladder and 
prostate examiner were of the opinion that the veteran's 
urinary urgency and incontinence were residuals of radiation 
therapy for his prostate cancer.  There is no competent 
medical evidence of record which suggests that the veteran's 
bladder or bowel disorder is the result of service-connected 
polio.  Accordingly, SMC at the (o) rate is not warranted for 
loss of use of both extremities with loss of bladder or bowel 
control.  

The Board also finds that a higher rate of SMC, in excess of 
the (m) rate, is not available under 38 U.S.C.A. § 1114 (o) 
on account of disability that would entitle him to two or 
more rates set forth in one or more of the subsections (l) 
through (n), no conditional being considered twice.  As the 
veteran is service-connected for only one disorder, and as 
his bladder or bowel disorder are shown to be due to non-
service-connected prostate cancer, the (o) rate is not 
available on the basis of multiple service-connected 
disabilities.  The (o) rate would also be available if the 
veteran needed the aid and attendance of another on account 
of disability other than that already compensated under the 
(m) rate.  However, as already noted, while the veteran needs 
the assistance of another, it is significantly because of his 
lower extremity disability and not solely on account of other 
disability, such as his upper extremity difficulties.  

Moreover, assuming that the veteran is arguing for aid and 
attendance at a higher rate of SMC, he claim again must fail.  
The provisions of 38 U.S.C.A. § 1114(r)(1) and 38 C.F.R. 
§ 3.350 allow for the assignment of a higher aid and 
attendance rate only when the veteran is already receiving 
the maximum rate under 38 U.S.C.A. § 1114(o) or (p).  Since, 
as noted above, an increase above the (m) rate has not been 
allowed, the assignment of a higher aid and attendance rate 
under § 1114(r) is not appropriate in this case.  38 C.F.R. 
§ 3.350(h) (1998).  

Finally, while the provisions of 38 C.F.R. § 3.350(f)(3) and 
38 C.F.R. § 3.350(f)(4) allow for increased SMC when, in 
addition to disability accounted for by one of the rates 
under (l) through (n), the veteran has permanent disability 
independently rated at 50 or 100 percent, the salient point 
to be made is that such additional disability must be 
separate and distinct disability, and involve different 
anatomical segments or bodily systems from the disability 
that established the initial assignment of SMC under one of 
the rates (l) through (n).  In the veteran's case, his arms 
and the debility experienced in these anatomical segments are 
definitely distinct from his legs, but the underlying 
disability, namely polio, is not a separate and distinct 
disability.  Consequently, an increase based on either of 
these provisions is not warranted.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The Board finds that there is a 
preponderance of the evidence against the claim for an 
increase, as explained above.  Therefore, application of the 
benefit-of-the-doubt doctrine is not in order.


ORDER

The claim for an increased rate of special monthly 
compensation, in excess of the rate at 38 U.S.C.A. § 1114(m), 
is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

